Citation Nr: 1605273	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-35 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for Barrett's esophagus and posttraumatic stress disorder (PTSD), assigning initial ratings for these disabilities; denied the Veteran's attempt to reopen his previously denied claims of service connection for residuals of malignant melanoma, tinnitus, and bilateral hearing loss; and denied service connection for sleep apnea.  See VBMS Rating Decision - Narrative 1/10/09.  The Veteran filed a notice of disagreement later that month.  See VBMS Notice of Disagreement 1/29/09.  A statement of the case was issued and he perfected his appeal by submitting a VA Form 9.  See VBMS Statement of the Case (SOC) 8/12/09, VBMS VA 9 Appeal to Board of Appeals 9/23/09.

In an October 2010 decision review officer hearing, prior to certification to the Board, the Veteran withdrew his appeal on the issue of whether new and material evidence had been submitted to reopen the claim for residuals of malignant melanoma.  See VBMS Medical Treatment Records - Non-Government Facility, pg. 11.  As such, this issue is not before the Board.

In December 2013, the Board granted an increased initial rating of 70 percent for PTSD prior to February 9, 2012, denied an increased rating higher than 70 percent for PTSD, reopened and denied service connection for bilateral hearing loss and tinnitus, denied an increased initial rating for Barrett's esophagus, and remanded the remaining issue of service connection for sleep apnea for further development.


FINDING OF FACT

The competent and credible evidence does not show that the Veteran's sleep apnea is related to his military service or to a service connected disability.



CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim. See April 2008, January 2009, and July 2010 letters.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic claims file, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's December 2013 remand, VA provided the Veteran with a medical examination in March 2015.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the December 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the record shows a diagnosis of sleep apnea.  See VBMS Medical Treatment Record - Non-Government Facility 8/7/09, pg. 35.  There is no evidence, however, of an in-service diagnosis of sleep apnea or an in-service onset of sleep apnea symptoms.  The Veteran's service treatment records show no complaints of or treatment for sleep apnea or any sleep difficulties or respiratory symptoms.  See VBMS STR 12/12/14.  Moreover, the Veteran has not alleged any such in-service onset or injury.  As such, direct service connection is not warranted.

Instead, the Veteran has claimed that his current sleep apnea was caused by his service-connected Barrett's esophagus with GERD or PTSD.  See e.g., VBMS Informal Claims 4/21/08; VBMS Medical Treatment Record - Non-Government Facility 8/7/09, pg. 17.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has a current diagnosis of sleep apnea.  Additionally, he is currently service connected for PTSD and Barrett's esophagus with gastroesophageal reflux disease (GERD).  See VBMS Rating Decision 1/10/09, see also VBMS Supplemental Statement of the Case (SSOC) 6/16/10 (recharacterizing the Veteran's Barrett's esophagus to include GERD).  Thus, the first two requirements under Wallin have been satisfied.

The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected PTSD and/or Barrett's esophagus with GERD and the current sleep apnea.  To this end, the Veteran has submitted private opinions and undergone several VA examinations.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 30 (1998).  However, the Board is mindful that it cannot make its own independent medical determinations, and must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The Board will first address the theory of entitlement to service connection for sleep apnea secondary to service connected PTSD.  The October 2008 private opinion and the February 2009, January 2010, and March 2015 VA examinations dealt with the issue of a relationship between the Veteran's service connected PTSD and the current sleep apnea.

In a private sleep study dated October 2008, Dr. J.A.C. found "As per the VA decisions and directives, the diagnosis of sleep apnea for the patient is as likely as not the result of the patient's diagnosis of PTSD."  See VBMS Medical Treatment Record - Non-Government Facility 8/7/09, pg. 35.  No rationale was provided for this opinion.

At the time of his February 2009 VA examination, the Veteran was diagnosed with obstructive sleep apnea.  See VBMS VA Examination 2/10/09.  This examiner opined that it was unlikely that posttraumatic stress disorder was related to obstructive sleep apnea in any fashion as PTSD is a psychiatric disorder and sleep apnea is a physical disorder that bears no relationship to PTSD.  Id.  This examiner also noted that even if the Veteran were on medication for PTSD there was no known relationship between medications for this condition and obstructive sleep apnea.  Id.

In January 2010, the Veteran underwent another VA examination in conjunction with this claim.  See VBMS VA Examination1/11/10, pg. 3.  This examiner found that the Veteran's sleep apnea was not caused by or a result of his PTSD.  Id.  The examiner noted that this opinion was based on the Veteran's history, physical review of his claims file, and a recent search of the medical literature, specifically noting that a review of the medical literature did not reveal any definitive relationship between sleep apnea and PTSD.  Id.

Finally, the March 2015 examiner, after a review of the claims file including all available medical record and an in-person examination, found that sleep apnea was less likely than not proximately due to or the result of the Veteran's service connected PTSD.  See VBMS C&P Exam 3/12/15, pg. 5.  This examiner noted that current medical literature did not reveal that PTSD had an etiological or aggravating factorial relationship with obstructive sleep apnea.  Id at pg. 9.  This examiner specifically cited a medical journal article entitled "Obstructive sleep apnea in combat-related posttraumatic stress disorder" in noting that the current medical literature did not reveal a casual etiology or aggravation factor for PTSD for obstructive sleep apnea.  Id.  This article concluded that PTSD was not necessarily associated with the occurrence of obstructive sleep apnea as had been suggested by some uncontrolled studies.  Id at pg. 7.  This article noted that sleep apnea could increase a patient's PTSD symptoms, but did not note any similar impact by PTSD on sleep apnea.  Id.  Instead, this examiner noted that the important risk factors for sleep apnea were advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  Id.  Additional risk factors identified in some studies include smoking, nasal congestion, menopause, and family history.  Id.  Rates of OSA are also increased in association with certain medical conditions, such as pregnancy, end-stage renal disease, congestive heart failure, chronic lung disease, and stroke.  Id.

In this way, the record contains both positive and negative opinions on the matter of a medical nexus between the service-connected PTSD and his current sleep apnea.  Based on the above, the Board finds the March 2015 examiner's opinion most probative.  Not only did this examiner provide a detailed rationale for the opinion given, but also cited a specific medical study as a basis for that opinion.  For these reasons, this opinion is highly probative.  The October 2008 positive opinion did not provide a rationale and is therefore of less probative value.  Based on the above, the Board finds the weight of the medical evidence to be against a finding of a medical nexus between the Veteran's service connected PTSD and his current sleep apnea.

Turning to the question of service connection secondary to Barrett's esophagus with GERD, the October 2010 private opinion and the June 2008, February 2012, and March 2015 VA examinations dealt with the issue of a relationship between the Veteran's service connected Barrett's esophagus with GERD and the current sleep apnea.

The June 2008 VA examiner found no documentation of sleep apnea, but did note other problems sleeping as a consequence of regurgitation of stomach contents.  See VBMS VA Examination 6/10/08, pg. 2.  This examiner further noted that even if the Veteran did have obstructive sleep apnea, there was no physiologic relationship between GERD and sleep apnea.  Id.

In an opinion dated October 2010, the Veteran's private gastroenterologist found that there was an association between GERD and sleep apnea and a cause and effect between them both.  See VBMS Medical Treatment Record - Non-Government Facility 10/27/10, pg. 6.  No rationale was provided for this opinion.

The February 2012 VA examiner opined that the Veteran's mild obstructive sleep apnea was not caused by or a result of mild gastroesophageal reflux disease (GERD) and mild Barrett esophagus.  See VBMS C&P Exam 2/8/12, pg. 1.  The examiner reasoned that there was no evidence-based medical literature that stated that mild obstructive sleep apnea was caused by or a result of Barrett's esophagus with GERD.  Id at pg. 3.

Finally, the March 2015 examiner, after a review of the claims file including all available medical record and an in-person examination, found that sleep apnea was less likely than not proximately due to or the result of the Veteran's service connected Barrett's esophagus with GERD.  See VBMS C&P Exam 3/12/15, pg. 5.  This examiner noted that current medical literature did not reveal that GERD/Barrett's Esophagus has an etiological or aggravating factorial relationship with obstructive sleep apnea.  Id at pg. 9.  This examiner specifically cited a medical journal article entitled "Is there a relationship between obstructive sleep apnea and gastroesophageal reflux disease?" in noting that the current medical literature did not reveal a casual etiology or aggravation factor for GERD/Barrett's Esophagus for Obstructive Sleep Apnea.  Id.  This study found that subjective reports of sleep quality were affected by GERD severity, but an objective correlation between sleep apnea and GERD was lacking.  Id at pg. 7.  This may suggest that GERD and sleep apnea are common entities that share similar risk factors, but appear not to be causally linked.  Id.  Self-reports of heartburn or acid regurgitation symptoms among study subjects was unrelated to the severity or sleep apnea.  Id at pg. 7.  Likewise, sleep apnea was not influenced by the severity of GERD.  Id.  Objective measures of disordered sleep had stronger associations with age, smoking, and alcohol use than GERD in men and stronger associations with age and body mass index than GERD in women.  Id.  Subjectively reported sleep quality was affected more strongly by GERD severity than by age, smoking, alcohol use, or the presence of sleep apnea.  Id.  Only women administered anti-reflux medications were less likely to report poor sleep quality.  Id.

Again, the record contains both positive and negative opinions on the matter of a medical nexus between the service-connected Barrett's esophagus with GERD and his current sleep apnea.  Once again, the March 2015 examiner's opinion is most probative as it contains a detailed rationale and cites a specific medical study as a basis for that opinion.  By contrast, the October 2010 positive opinion did not provide a rationale for its finding of a causal relationship between GERD and sleep apnea and is therefore of less probative value.  Thus, the Board finds the weight of the medical evidence to be against a finding of a medical nexus between the Veteran's service connected Barrett's esophagus with GERD and his current sleep apnea.

The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  Therefore, secondary service connection is not warranted.

In short, for reasons expressed immediately above, the claim of service connection for sleep apnea must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not help the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for sleep apnea is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


